OFFICE OF THE ATTORNEY GENERAL        OF TEXAS
                    AUSTIN


                                     Maroh 16, 1939


Hon.A. R. Prestwood
countyhuditor
smithcounty
Tyler, Teixna
Doar St:




of Xaroh 6, 1989,
thlrrgepartmenton




                         meh   ox&venre if   bho Oar-i
                        uld roiun to alla the 8aaoew




and entered in the mlnutea of 6aid oaurt dotermInew&e-
ther preeoinotofffolbrrof euoh oounty...~ShallW oam-
panoated on E salary basim am ptovlded.r.&r ehall.r+
solve fftseof Offfoe....*
        Hon..A. F. Preatwood,Maroh 16, 1939, Page 2


                  You stats in your letter that the Commlssion-
I   '   ers' Court of your oounty passed and entered an order
        at its first regular megting in January, 1939, to the
        efteot that preoinot offloers of your oounty shall there-
        after be oompsnsetsdon the salary basis.
                   That portion of S&ion 11 of Senate Bill here-
         inabove referred to, whioh is now designated as Saotion
        ~~&rtlols    3t399,Revised air11 Statutes rsada .asfol-

                  %aoh offloer uamad in this dot, where
             he reosltes a salary as oompsnsetlonfor hi8
             aervloe8,shall be smpomrsQ and permitted to
             purohase and hare oharged to his oouuty all ran-
             sonable sxpanses noos8sary In the propar and
            ~.lagaloonduot of hlc4offlee, premiuma on ofri-
             olals' bonds, premlup on flro, burglary, thoit,
             robbery iusurauosprotaoting~publlofuuds and.
             lnoludlngthe ooet of suretf bonds for hi8
             Dsputies, suoh expenses to be passed on, pra-'
             determinedand allowsd In kind and nmountn,
             as nearly aa possible, by the Oomissloners~
             Court onee aaoh mouth for the snsting month,
             upon the applloatlonby eaoh oifloer, stating
             the kind, probably amount'of expsndltureand
             the uaosseiDjfor~the axpansee of his offioe
             for suoh ensuing month, rhloh applloatlonshall,
             betore presentationto maid court, first be
             sndoraed by the Oounty Auditor, if any, other-
             -wisethe -CountyTreamrer, only as'to whether
             funds ars available for payment of suoh OX-
             penaes......*
                  I oell your attentfou to the first few word8
        of the above quoted artlole whloh aret
                  TZaoh offloer named in thla Aot....*
        Since by the authorityvested in the Commiasioneme*
        Court by the abovemsntlonedSsotion 2 of Artlo 3912s
        the court has aeon fit to plaos the preoinot offlosrs
        on a salary baais and for mason that Seotlon (b) Brtl-
        ole 3899 and Section 2 of Artiole 3912e are a part of
        the same Aot, there oan be no question but that pre-
        oinct offlqers are inoluded in suoh Seotion (b) Arti- /
        ole 3899.
Hon. A. P. Prastwood,Karoh 16, 1939, Page 3


          Eavlng d&armlnad that the praoinot offloars
of your oounty in whloh group the constableof preclnot
No. 1 is included,are governed by the provisionsof
Saation (b) Artlola X399, it Is noted that such officers
are speoifloallyv....aupowaraa-6 permittedto pur-
ohase and have ohargad to his oounty all reasonable
expenses necessary in the proper end legal oonduot of
his otfioe....v
         Paragraph g of gaotlon (b) of Artlola 9899
proride in part8
         *....Suoh report, onroloem and requisitions
     shall be subjeot to the audit of the oounty
     auditor if any otharwlse by the Ooamlsslonars~
     Court, and If it appears that any ltam was not
     lnourrad by suoh ofiioem or.that suoh ltam was'
     not naoatmiry or legal lxpansa or suoh Ottloe
     or p~0ha806upon proper requisition,suoh
     Item shall be by suoh oouuty auditor or oourt
     rejaotad In whioh oasa the,paymantof suoh Item
         ba aajuaioataain any oourt of ocnapatant
    ..~rnay
     jurlsdlotlon. All suoh approved olaima add
     aooounts shall be paid from the Offioar~s Sal-
     ery Fund unless otherwiseprovided herein."
          It is, therefore,the opinion of this Dapart-
gent and you are so advl8ed that tha answer to eaoh of
the questions submitted Is in tha affirmative,aseumi
Of ooursa, In the oasa of the w-that              tha
statutoryrequisites oontalned In the whole of SEeotlon
(b) Artiole 3899 have bean fully oompliedwith.       1
          Trusting that this 8ati8iaotorllyanswers your
inquiry, wa remain
                              Vary truly yours
                          ATTORNEY
                               OENE.RAZ,.OF
                                         TEXAS




LAWA~
                          -?Y-l.h~
                             *s           Assistant

APF'ROVED:

ATTORfWf
      WDTERAL-